DETAILED ACTION
This non-final rejection is responsive to the RCE filed 21 July 2021.  Claims 1, 2, 4-19, 21, and 22 are pending.  Claims 1, 11, and 15 are independent claims.  Claims 1, 4-6, 8-13, and 15-19 are amended.  Claims 3 and 20 are cancelled.  Claims 21 and 22 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments (as addressed in Advisory Action, 10 August 2021) have been fully considered and they are persuasive.
Accordingly, new references, Jones (US 2011/0307496 A1) and Ben-Kiki (US 2018/0344242 A1), have been added to the rejection.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-10 depend on cancelled claim 3.  Accordingly, it is not clear what is the parent claim.  For prior art purposes, Examiner interprets claim 1 to be the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Barath (US 2018/0107461 A1) hereinafter known as Barath in view of Kannan (US 2018/0129484 A1) hereinafter known as Kannan.


Regarding independent claim 1, Barath teaches:
A computer implemented method of authoring a chatbot, comprising: detecting an authoring input identifying a trigger, activation of the trigger causing the chatbot to execute an action in a dialog during operation of the chatbot;  (Barath: Figs. 7-9 and ¶[0028] and ¶[0065]; Barath teaches a browser window used for configuring workflow steps for designing chat bots.  Specifically, Fig. 9 and ¶[0068] teach the user adding a workflow step which includes a condition that can branch based on the evaluation of the condition.  Fig. 12 and ¶[0079]-¶[0082] further teach executing the workflow in a runtime environment and displaying the GUI.  Fig. 8 and ¶[0067] teaches a node which determines if a file has been created ina  folder and if so, the following step is triggered.)
displaying a trigger node, corresponding to the trigger, on a first display pane;  (Barath: Fig. 8; Barath teaches displaying a trigger node since node evaluates whether a file in the folder, specified by the user, has been created.)
accessing a bot schema corresponding to the chatbot;  (Barath: Fig. 2 and ¶[0031] and ¶[0047]-¶[0050]; Barath teaches a bot framework for bot development.  The bot framework contains the workflow designer which a developer may access to design workflows.)
identifying a trigger configuration user interface based on the bot schema and the trigger identified by the authoring input;  (Barath: Fig. 2 and ¶[0031] and ¶[0047]-¶[0050]; Barath teaches a bot framework for bot development.  The bot framework contains the workflow designer which a developer may access to design workflows, which includes the interface.)
displaying, along with the first display pane, a second display pane comprising the trigger configuration user interface identified based on the bot schema, the trigger configuration user interface having a property input actuator that is configured to receive a property input identifying a property that activates the trigger;  (Barath: Fig. 8 and ¶[0067]; Barath teaches a text input box where the user may input the folder location.  The node checks whether a file was created in this folder before moving onto the next workflow step.)
detecting actuation of the property input actuator identifying the property that activates the trigger; and  (Barath: Fig. 8 and ¶[0067]; Barath teaches a text input box where the user may input the folder location.  The node checks whether a file was created in this folder before moving onto the next workflow step.  Accordingly, the workflow will detect whether a file was created in the specified folder location which will activate the trigger and move onto the next workflow step.)
...

Barath does not explicitly teach, with respect to limitations (b) and (c), dividing the display into the first display pane and the second display pane.  Barath also does not explicitly teach:
automatically generating code that maps the trigger to the property that activates the trigger.  

However, Kannan teaches, with respect to limitations (b) and (c), dividing the display into the first display pane and the second display pane.  (Kannan: Figs. 2-6; Kannan teaches a pane which displays event triggers and another pane which allows the user to configure the triggers.)
automatically generating code that maps the trigger to the property that activates the trigger.  (Kannan: Fig. 6A and ¶[0048] and ¶[0037]; Kannan teaches each node being associated with programming code.  Accordingly, when the user introduces new nodes and changes their behavior, new code is generated.)

Barath and Kannan are in the same field of endeavor as the present invention, as the references are directed to designing a workflow for a chat bot.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of configuring nodes for a chat bot as taught in Barath with further dividing the display into two panes and generating code that implements the configured node as taught in Kannan.  Barath already teaches designing a chat bot workflow using nodes.  However, Barath does not explicitly teach dividing the display into two panes and generating code that implements the configured node.  Kannan provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Barath to include teachings of Kannan because the combination would allow the user to efficiently configure the nodes and further allow the user to then manipulate the generated code, as suggested by Kannan: ¶[0048].




Regarding claim 2, Barath in view of Kannan further teaches the computer implemented method of claim 1 (as cited above).

Kannan further teaches:
and further comprising: automatically generating code that maps the trigger to the action that is executed in the dialog when the trigger is activated.  (Kannan: Fig. 6A and ¶[0048] and ¶[0037]; Kannan teaches each node being associated with programming code.  Accordingly, when the user introduces new nodes and changes their behavior, new code is generated.  ¶[0038] further teaches a runtime environment which executes the workflow.)




Regarding claim 4, Barath in view of Kannan further teaches the computer implemented method of claim 1 (as cited above).

Barath further teaches:
wherein the property input actuator comprises a textual input mechanism configured to receive a textual author input identifying a linguistic chatbot end user input that activates the trigger during operation.  (Barath: Figs. 9 and 16 and ¶[0068]; Barath teaches accessing the trigger node for user configuration, wherein the user is able to provide textual input.)




Regarding claim 8, Barath in view of Kannan further teaches the computer implemented method of claim 3 (as cited above).

Barath further teaches:
wherein the property input actuator comprises: a dialog event actuator that is actuatable to identify a dialog event that activates the trigger during operation of the chatbot.  (Barath: ¶[0125]-¶[0127]; Barath teaches the user specifying different sets of actions to take based on conditionals that are presented to the user.)




Regarding claim 9, Barath in view of Kannan further teaches the computer implemented method of claim 3 (as cited above).

Barath further teaches:
wherein the property input actuator comprises: a dialog output activity actuator that is actuatable to identify a dialog output activity that activates the trigger during operation of the chatbot.  (Barath: ¶[0125]-¶[0127]; Barath teaches the user specifying different sets of actions to take based on conditionals that are presented to the user.)




Regarding claim 10, Barath in view of Kannan further teaches the computer implemented method of claim 3 (as cited above).

Barath further teaches:
wherein the property input actuator comprises: a language processing system selector that is actuatable to select a natural language processing system that is used by the chatbot during operation.  (Barath: Fig. 16; Barath teaches the user specifying textual values such as “yes”.)




Claims 5-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barath in view of Kannan in view of Jones (US 2011/0307496 A1) hereinafter known as Jones.

Regarding claim 5, Barath in view of Kannan further teaches the computer implemented method of claim 4 (as cited above).

Barath further teaches:
and further comprising: -43-providing the textual author input to a text processing system; and  (Barath: Fig. 16 and ¶[0124]-¶[0125]; Barath teaches specifying a condition on the trigger depending on the user input.)
...

Jones further teaches:
receiving, from the text processing system, a response that identifies one or more additional linguistic bot end user inputs, wherein each additional linguistic bot end user input is automatically identified by the text processing system and corresponds to activation of the trigger when the chatbot is running.  (Jones: Fig. 19 and ¶[0248]; Jones teaches displaying a list of synonyms based on an activation word which may be used to search for a dialogue.)
Jones is analogous to the present invention, as it is reasonably pertinent to the problem faced by the inventor, i.e. generating synonyms for a trigger.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a chatbot authoring interface wherein the user may input any triggering word as taught in Barath with further automatically generating synonyms for the triggering words as taught in Jones.  Barath already teaches the user being able to input any word as a trigger.  However, Barath does not explicitly teach further automatically generating synonyms for the triggering word.  Jones provide this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Barath to include teachings of Jones because the combination would allow the user to trigger using synonyms, as suggested by Jones: ¶[0248].



Regarding claim 6, Barath in view of Kannan in view of Jones further teaches the computer implemented method of claim 5 (as cited above).

Jones further teaches:
wherein receiving the response from the text processing system input comprises: receiving a set of textual inputs that identify a set of additional linguistic bot end user inputs that are different than the textual author input detected on the textual input mechanism.  (Jones: Fig. 19 and ¶[0248]; Jones teaches displaying a list of synonyms based on an activation word which may be used to search for a dialogue.)



Regarding claim 7, Barath in view of Kannan in view of Jones further teaches the computer implemented method of claim 5 (as cited above).

Barath further teaches:
wherein receiving the response from the text processing system input comprises: receiving a model configured to recognize the additional linguistic bot end user inputs.  (Barath: Fig. 16 and ¶[0124]-¶[0125]; Barath teaches specifying a condition on the trigger depending on the user input.  The inputs may be “yes” or “no”.  The user is able to input a variety of trigger inputs.)



Regarding independent claim 11, Barath teaches:
A computing system for authoring a chatbot, the computing system comprising: one or more processors; and memory storing instructions which, when executed by the one or more processors, cause the one or more processors to perform steps of: detecting an authoring input identifying a trigger, activation of the trigger causing the chatbot to execute an action in a dialog during operation;  (Barath: Figs. 7-9 and ¶[0028] and ¶[0065]; Barath teaches a browser window used for configuring workflow steps for designing chat bots.  Specifically, Fig. 9 and ¶[0068] teach the user adding a workflow step which includes a condition that can branch based on the evaluation of the condition.  Fig. 12 and ¶[0079]-¶[0082] further teach executing the workflow in a runtime environment and displaying the GUI.  Fig. 8 and ¶[0067] teaches a node which determines if a file has been created ina  folder and if so, the following step is triggered.)
displaying a trigger node, corresponding to the trigger, on a first display pane;  (Barath: Fig. 8; Barath teaches displaying a trigger node since node evaluates whether a file in the folder, specified by the user, has been created.)
displaying, along with the first display pane, a second display pane comprising a trigger configuration user interface having a textual input mechanism that receives a textual author input identifying a linguistic bot end user input that activates the trigger during operation;  (Barath: Fig. 8 and ¶[0067]; Barath teaches a text input box where the user may input the folder location.  The node checks whether a file was created in this folder before moving onto the next workflow step.)
detecting the textual author input on the textual input mechanism;  (Barath: Fig. 8 and ¶[0067]; Barath teaches a text input box where the user may input the folder location.  The node checks whether a file was created in this folder before moving onto the next workflow step.)
providing the textual author input to a text processing system;  (Barath: Figs. 8 and 16 and ¶[0067]; Barath teaches a text input box where the user may input the folder location.  The node checks whether a file was created in this folder before moving onto the next workflow step.)
...
...
configuring the trigger to be activated when a bot end user provides a linguistic input that matches any of the trigger activation inputs.  (Barath: Fig. 16 and ¶[0124]-¶[0125]; Barath teaches specifying a condition on the trigger depending on the user input.)

Barath does not explicitly teach, with respect to limitations (b) and (c), dividing the display into the first display pane and the second display pane.  Barath also does not explicitly teach:

However, Kannan teaches, with respect to limitations (b) and (c), dividing the display into the first display pane and the second display pane.  (Kannan: Figs. 2-6; Kannan teaches a pane which displays event triggers and another pane which allows the user to configure the triggers.)

Barath and Kannan are in the same field of endeavor as the present invention, as the references are directed to designing a workflow for a chat bot.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of configuring nodes for a chat bot as taught in Barath with further dividing the display into two panes as taught in Kannan.  Barath already teaches designing a chat bot workflow using nodes.  However, Barath does not explicitly teach dividing the display into two panes.  Kannan provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Barath to include teachings of Kannan because the combination would allow the user to efficiently configure the nodes, as suggested by Kannan: ¶[0048].

receiving, from the text processing system, a response that identifies one or more additional linguistic bot end user input, wherein each additional linguistic bot end user input is automatically identified by the text processing system and corresponds to activation of the trigger during operation of the chatbot;
obtaining a set of trigger activation inputs comprising the additional linguistic bot end user inputs provided by the language processing system and the textual author input; and

Jones further teaches:
receiving, from the text processing system, a response that identifies one or more additional linguistic bot end user input, wherein each additional linguistic bot end user input is automatically identified by the text processing system and corresponds to activation of the trigger during operation of the chatbot;  (Jones: Fig. 19 and ¶[0248]; Jones teaches displaying a list of synonyms based on an activation word which may be used to search for a dialogue.)
obtaining a set of trigger activation inputs comprising the additional linguistic bot end user inputs provided by the language processing system and the textual author input; and  (Jones: Fig. 19 and ¶[0248]; Jones teaches displaying a list of synonyms based on an activation word which may be used to search for a dialogue.)
Jones is analogous to the present invention, as it is reasonably pertinent to the problem faced by the inventor, i.e. generating synonyms for a trigger.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a chatbot authoring interface wherein the user may input any triggering word as taught in Barath with further automatically generating synonyms for the triggering words as taught in Jones.  Barath already teaches the user being able to input any word as a trigger.  However, Barath does not explicitly teach further automatically generating synonyms for the triggering word.  Jones provide this additional functionality.  As such, it would have been obvious to one of ordinary skill Jones: ¶[0248].



Regarding claim 12, Barath in view of Kannan in view of Jones further teaches the computing system of claim 11 (as cited above).

Barath further teaches:
wherein displaying the second display pane comprising a trigger configuration user interface with a textual input mechanism comprises: accessing a bot schema corresponding to the chatbot to identify the trigger configuration user interface, based on the trigger identified by the authoring input.  (Barath: Fig. 2 and ¶[0031] and ¶[0047]-¶[0050]; Barath teaches a bot framework for bot development.  The bot framework contains the workflow designer which a developer may access to design workflows.)


Regarding claim 13, Barath in view of Kannan in view of Jones further teaches the computing system of claim 11 (as cited above).

Jones further teaches:
wherein receiving the response from the text processing system comprises: receiving a set of textual inputs that identify a set of additional linguistic bot end user inputs that are diferent than the textual author input detected on the textual input mechanism.  (Jones: Fig. 19 and ¶[0248]; Jones teaches displaying a list of synonyms based on an activation word which may be used to search for a dialogue.)





Regarding claim 14, Barath in view of Kannan in view of Jones further teaches the computing system of claim 11 (as cited above).

Barath further teaches:
wherein receiving a response from the text processing system comprises: receiving a model configured to recognize the additional linguistic bot end user inputs.  (Barath: Fig. 16 and ¶[0124]-¶[0125]; Barath teaches specifying a condition on the trigger depending on the user input.  The inputs may be “yes” or “no”.  The user is able to input a variety of trigger inputs.)



Claims 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Barath in view of Kannan in view of Ben-Kiki (US 2018/0344242 A1) hereinafter known as Ben-Kiki.


Regarding independent claim 1, Barath teaches:
detect an authoring input identifying a trigger, activation of the trigger causing a chatbot to execute an action in a dialog during operation of the chatbot;  (Barath: Figs. 7-9 and ¶[0028] and ¶[0065]; Barath teaches a browser window used for configuring workflow steps for designing chat bots.  Specifically, Fig. 9 and ¶[0068] teach the user adding a workflow step which includes a condition that can branch based on the evaluation of the condition.  Fig. 12 and ¶[0079]-¶[0082] further teach executing the workflow in a runtime environment and displaying the GUI.  Fig. 8 and ¶[0067] teaches a node which determines if a file has been created ina  folder and if so, the following step is triggered.)  
isplay a trigger node, corresponding to the trigger, on a first display pane;  (Barath: Fig. 8; Barath teaches displaying a trigger node since node evaluates whether a file in the folder, specified by the user, has been created.)
...
Barath does not explicitly teach, with respect to limitations (b) and (c), dividing the display into the first display pane and the second display pane.  

However, Kannan teaches, with respect to limitations (b) and (c), dividing the display into the first display pane and the second display pane.  (Kannan: Figs. 2-6; Kannan teaches a pane which displays event triggers and another pane which allows the user to configure the triggers.)
Barath and Kannan are in the same field of endeavor as the present invention, as the references are directed to designing a workflow for a chat bot.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of configuring nodes for a chat bot as taught in Barath with further dividing the display into two panes and generating code that implements the configured node as taught in Kannan.  Barath already teaches designing a chat bot workflow using nodes.  However, Barath does not explicitly teach dividing the display into two panes and generating code that implements the configured node.  Kannan provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Barath to include teachings of Kannan because the combination would allow the user to efficiently configure the nodes and further allow the user to then manipulate the generated code, as suggested by Kannan: ¶[0048].

Barath in view of Kannan does not explicitly teach:  
... having a language processing system selector; select, based on input received through the language processing system selector, a natural language processing system from a plurality of different natural language processing systems; and automatically configure the chatbot to use the selected natural language processing system during operation of the chatbot.
However, Ben-Kiki teaches:  
... having a language processing system selector; select, based on input received through the language processing system selector, a natural language processing system from a plurality of different natural language processing systems; and automatically configure the chatbot to use the selected natural language processing system during operation of the chatbot.  (Ben-Kiki: Fig. 2 and ¶[0059]; Ben-Kiki teaches the user selecting a natural language classifier in a drop-down menu to configure a dialog environment.)
Ben-Kiki is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. having the user set a natural language structure in a dialogue system.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of configuring nodes for a chat bot as taught in Barath with further allowing the user to select the natural language system as taught in Ben-Kiki.  Barath already teaches designing a chat bot workflow using nodes.  However, Barath does not explicitly teach allowing the user to select the natural language system.  Ben-Kiki provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Barath and Kannan to include teachings of Ben-Kiki because the combination would allow the user to choose which system analyzes the input data from the user, as suggested by Ben-Kiki: ¶[0042].



Regarding claim 16, Barath in view of Kannan in view of Ben-Kiki further teaches the computing system of claim 15 (as cited above).

Kannan further teaches:
cause the computing system to: automatically configure the trigger to execute the action in the dialog when the trigger is activated.  (Kannan: Fig. 6A and ¶[0048] and ¶[0037]; Kannan teaches each node being associated with programming code.  Accordingly, when the user introduces new nodes and changes their behavior, new code is generated.  ¶[0038] further teaches a runtime environment which executes the workflow.)



Regarding claim 17, Barath in view of Kannan in view of Ben-Kiki further teaches the computing system of claim 15 (as cited above).

Barath further teaches:
access a bot schema; and identify the trigger configuration user interface, based on the bot schema and the trigger identified by the authoring input.  (Barath: Fig. 2 and ¶[0031] and ¶[0047]-¶[0050]; Barath teaches a bot framework for bot development.  The bot framework contains the workflow designer which a developer may access to design workflows, which includes the interface.)



Regarding claim 18, Barath in view of Kannan in view of Ben-Kiki further teaches the computing system of claim 17 (as cited above).

Barath further teaches:
the trigger configuration user interface includes a dialog event actuator that is actuatable to identify a dialog event, that is raised by a dialog, that activates the trigger during operation.  (Barath: ¶[0125]-¶[0127]; Barath teaches the user specifying different sets of actions to take based on conditionals that are presented to the user.)



Regarding claim 19, Barath in view of Kannan in view of Ben-Kiki further teaches the computing system of claim 17 (as cited above).

Barath further teaches:
the trigger configuration user interface includes a dialog output activity actuator that is actuatable to identify a dialog output activity, that is raised by a dialog, that activates the trigger during operation.  (Barath: ¶[0125]-¶[0127]; Barath teaches the user specifying different sets of actions to take based on conditionals that are presented to the user.)



claim 21, Barath in view of Kannan in view of Ben-Kiki further teaches the computing system of claim 15 (as cited above).

Barath further teaches:
wherein the instructions cause the computing system to: provide the textual author input to a text processing system; and receive, from the text processing system, a response that identifies one or more additional linguistic bot end user inputs, wherein each additional linguistic bot end user input is automatically identified by the text processing system and corresponds to activation of the trigger when the chatbot is running  (Barath: Fig. 16 and ¶[0124]-¶[0125]; Barath teaches specifying a condition on the trigger depending on the user input.)



Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Barath in view of Kannan in view of Ben-Kiki in view of Jones.


Regarding claim 22, Barath in view of Kannan in view of Ben-Kiki further teaches the computing system of claim 21 (as cited above).

Jones further teaches:
Wherein the response from the text processing system comprises a set of textual inputs that identify a set of additional linguistic bot end user inputs that are different than the textual author input detected on the textual input mechanism.  (Jones: Fig. 19 and ¶[0248]; Jones teaches displaying a list of synonyms based on an activation word which may be used to search for a dialogue.)

Jones is analogous to the present invention, as it is reasonably pertinent to the problem faced by the inventor, i.e. generating synonyms for a trigger.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a chatbot authoring interface wherein the user may input any triggering word as taught in Barath with further automatically generating synonyms for the triggering words as taught in Jones.  Barath already teaches the user being able to input any word as a trigger.  However, Barath does not explicitly teach further automatically generating synonyms for the triggering word.  Jones provide this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Barath to include teachings of Jones because the combination would allow the user to trigger using synonyms, as suggested by Jones: ¶[0248].


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2142